BONTAN CORPORATION INC. THREE MONTHS ENDED JUNE 30, 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS Prepared as at July 30, 2008 Index Overview3 Summary of results3 Number of common shares, options and warrants4 Business environment4 Risk factors 4 Forward looking statements 4 Business plan5 Results of operations 5 Liquidity and Capital Resources 9 Working capital9 Operating cash flow10 Investing cash flows10 Financing cash flows 10 Key contractual obligations 10 Off balance sheet arrangements 11 Transactions with related parties11 Financial and derivative instruments 12 Critical accounting estimates 12 Disclosure controls and procedures 13 Internal controls over financial reporting13 Current Outlook14 Public securities filing 14 2 Management Discussion and Analysis The following discussion and analysis by management of the financial condition and financial results for Bontan Corporation Inc. for the three months ended June 30, 2008 should be read in conjunction with the unaudited Consolidated Financial Statements for the three months ended June 30, 2008 and the audited Consolidated Financial Statements and Management Discussion and Analysis for the year ended March 31, 2008. The financial statements and the financial information herein have been prepared in accordance with generally accepted accounting principles in Canada. This management discussion and analysis is prepared by management as at July 30, 2008. The Company’s auditors have not reviewed it. In this report, the words “us”, “our”, “the Company” and “Bontan” have the same meaning unless otherwise stated and refer to Bontan Corporation Inc. and its subsidiary. Overview Summary of Results During the three months ended June 30, 2008, the management remained primarily busy with completion of the annual financials and related audit preparations. Several proposals were received involving participation in oil or gas exploration projects during the quarter under review. We short listed one oil exploration project that met our criteria and subjected it to our detailed due diligence.
